 

EXHIBIT 10.62

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following purchase and sale agreements were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

1.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Medford LLC and CHP Partners, LP

 

2.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Auburn
Assisted Living LLC and CHP Partners, LP

 

3.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Beaverton LLC and CHP Partners, LP

 

4.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Billings LLC and CHP Partners, LP

 

5.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Boise LLC and CHP Partners, LP

 

6.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Albany
Assisted Living, LLC (DBA Cambridge Terrace) and CHP Partners, LP

 

7.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Sandy
Assisted Living LLC (DBA Cascadia Village) and CHP Partners, LP

 

8.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Five
Rivers Assisted Living & Retirement Community, LLC and CHP Partners, LP

 

9.

Purchase and Sale Agreement dated as of August 21, 2013 by and between JILAR
Cottages L.L.C. and CHP Partners, LP

 

10.

Purchase and Sale Agreement dated as of August 21, 2013 by and between JILAR
Enterprises L.L.C. and CHP Partners, LP

 

11.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH Bend
LLC and CHP Partners, LP

 

12.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Gresham
Assisted Living LLC and CHP Partners, LP

 

13.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Idaho Falls LLC and CHP Partners, LP

 

14.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Longview
Monticello, LLC and CHP Partners, LP

 

15.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Roseburg
Assisted Living LLC (DBA Oak Park Assisted Living Community) and CHP Partners,
LP

 

16.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Orchard
Heights Senior Community, LLC and CHP Partners, LP

 

17.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Tualatin
Assisted Living LLC (DBA Riverwood Assisted Living Residence) and CHP Partners,
LP

 

18.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH Yelm
LLC and CHP Partners, LP

 

19.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Southern
Hills Assisted Living Community, LLC and CHP Partners, LP

 

20.

Purchase and Sale Agreement dated as of August 21, 2013 by and between MWSH
Sparks LLC and CHP Partners, LP

 

21.

Purchase and Sale Agreement dated as of August 21, 2013 by and between West
Hills Assisted Living Community LLC and CHP Partners, LP

 

22.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1718
East Fourth Street, L.P., CHP Partners, LP and First Title Insurance Company.

 

23.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1900
Randolph Road, L.P., CHP Partners, LP and First Title Insurance Company.

 

24.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1918
Randolph Road, L.P., CHP Partners, LP and First Title Insurance Company.

 

--------------------------------------------------------------------------------

 

 

25.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 1450
Matthews Township Parkway L.P., CHP Partners, LP and First Title Insurance
Company.

 

26.

Purchase and Sale Agreement dated as of September 18, 2014 by and among 10030
Gilead Road, L.P., CHP Partners, LP and First Title Insurance Company.

 

27.

Purchase and Sale Agreement dated as of September 18, 2014 by and among Spivey
Station Physicians Center I, L.P., CHP Partners, LP and First Title Insurance
Company.

 

28.

Purchase and Sale Agreement dated as of September 18, 2014 by and among Spivey
Station ASC Building, L.P. and CHP Partners, LP and First Title Insurance
Company.

 

29.

Purchase and Sale Agreement dated as of August 21, 2013 by and between Vancouver
Bridgewood, LLC, as Seller, and CHP Partners, LP, as Purchaser.

 

30.

Purchase and Sale Agreement dated October 7, 2013 among Midland Care Group, LP,
Cedar Park AL Group, LP, Bryan AL Investors, LP, Bryan Senior Investors, LP,
Mansfield AL Group, LP, Waterview at Mansfield Investors, L.P., Plainfield Care
Group, LLC, San Angelo Care Group, LP and CHP Partners, LP.

 

31.

First Amendment to Purchase and Sale Agreement dated November 11, 2013 among
Midland Care Group LP, Cedar Park AL Group, LP, Bryan AL Investors, LP, Bryan
Senior Investors, LP, Mansfield AL Group, LP, Waterview at Mansfield Investors,
L.P., Plainfield Care Group, LLC, San Angelo Care Group, LP and CHP Partners,
LP.

 

32.

Second Amendment to Purchase and Sale Agreement dated as of November 21, 2013,
made by and between Midland Care Group, LP, Cedar Park AL Group, LP, Bryan AL
Investors, LP, Bryan Senior Investors, LP, Mansfield AL Group, LP, Waterview at
Mansfield Investors, L.P., Plainfield Care Group, LLC, San Angelo Care Group, LP
and CHP Partners, LP.

 

33.

Purchase and Sale Agreement made and entered into as of September 18, 2014 by
and among 330 Physicians Center LP, CHP Partners, LP and First American Title
Insurance Company.

 

34.

Purchase and Sale Agreement made and entered into as of September 18, 2014 by
and among MedWest Outpatient Center LP, CHP Partners, LP and First American
Title Insurance Company.

The following assignment and assumption of purchase and sale agreements were not
filed as exhibits to this annual report on Form 10-K pursuant to Instruction 2
of Item 601 of Regulation S-K.

 

1.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Medford-Arbor Place OR Owner, LLC

 

2.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Beaverton OR Owner, LLC.

 

3.

Assignment and Assumption of Purchase and Sale Agreement dated December 2, 2013,
by and between CHP Partners, LP and CHP Boise ID Owner, LLC.

 

4.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Tillamook-Five Rivers OR Owner, LLC.

 

5.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Bend-High Desert OR Owner, LLC.

 

6.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Gresham-Huntington Terrace OR Owner,
LLC.

 

7.

Assignment and Assumption of Purchase and Sale Agreement dated December 2, 2013,
by and between CHP Partners, LP and CHP Idaho Falls ID Owner, LLC.

 

8.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Salem-Orchard Heights OR Owner, LLC.

 

9.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Tualatin-Riverwood OR Owner, LLC.

 

10.

Assignment and Assumption of Purchase and Sale Agreement dated December 1, 2013,
by and between CHP Partners, LP and CHP Salem-Southern Hills OR Owner, LLC.

 

11.

Assignment and Assumption of Purchase and Sale Agreement dated December 2, 2013,
by and between CHP Partners, LP and CHP Sparks NV Owner, LLC.

 

12.

Assignment and Assumption of Purchase and Sale Agreement dated January 10, 2014,
by and between CHP Partners, LP and CHP Vancouver-Bridgewood WA Owner, LLC.

2

--------------------------------------------------------------------------------

 

 

13.

Assignment and Assumption of Purchase and Sale Agreement dated January 10, 2014,
by and between CHP Partners, LP and CHP Longview-Monticello Park WA Owner, LLC.

 

14.

Assignment and Assumption of Purchase and Sale Agreement dated January 10, 2014,
by and between CHP Partners, LP and CHP Yelm-Rosemont WA Owner, LLC.

 

15.

Assignment and Assumption of Purchase and Sale Agreement Bonaventure of Billings
dated December 2, 2013, by and between CHP Partners, LP and CHP Billings MT
Owner, LLC.

 

16.

Assignment and Assumption of Purchase and Sale Agreement Auburn dated February
1, 2014, by and between CHP Partners, LP and CHP Auburn Owner, LLC.

 

17.

Assignment of Purchase Agreement (Cedar Ridge) made as of February 27, 2014, by
and among CHP Partners, LP, CHP Isle at Cedar Ridge TX Owner, LLC and CHP Isle
at Cedar Ridge TX Tenant Corp.

 

18.

Assignment and Assumption of Purchase and Sale Agreement dated January 14, 2014,
by and between CHP Partners, LP and CHP West Hills OR Owner, LLC.

The following management agreements were not filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

1.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Boise ID Tenant Corp.  

 

2.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Idaho Falls ID Tenant Corp.

 

3.

Management Agreement dated December 2, 2013, by and between Morningstar Senior
Management, LLC and CHP Sparks NV Tenant Corp.

 

4.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Beaverton OR Tenant Corp.

 

5.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Bend-High Desert OR Tenant Corp.

 

6.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Tillamook-Five Rivers OR Tenant Corp.

 

7.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Tualatin-Riverwood OR Tenant Corp.

 

8.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Salem-Southern Hills OR Tenant Corp.

 

9.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Salem-Orchard Heights OR Tenant Corp.

 

10.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Gresham-Huntington Terrace OR Tenant Corp.

 

11.

Management Services Agreement dated December 1, 2013, by and between Prestige
Senior Living, L.L.C. and CHP Medford-Arbor Place OR Tenant Corp.

 

12.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Vancouver-Bridgewood WA Tenant Corp.

 

13.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Longview-Monticello Park WA Tenant Corp.

 

14.

Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Yelm-Rosemont WA Tenant Corp.

 

15.

Management Agreement dated as of March 28, 2014, by and between CHP Springs TX
Tenant Corp. and Jerry Erwin Associates, Inc. (d/b/a JEA Senior Living)

 

16.

Management Agreement dated March 28, 2014, by and between CHP Park at Plainfield
IL Tenant Corp. and Harbor Plainfield Management, LLC.

 

17.

Management Agreement dated December 2, 2013, between MorningStar Senior
Management, LLC and CHP Billings MT Tenant Corp.

 

18.

Management Services Agreement dated December 1, 2013, by and between CHP
Beaverton OR Tenant Corp. and Prestige Senior Living, LLC.

 

19.

Management Services Agreement dated February 1, 2014, between Prestige Senior
Living, L.L.C. and CHP Auburn WA Tenant Corp.

 

20.

Management Services Agreement dated February 28, 2014, by and between Jerry
Erwin Associates, Inc.

3

--------------------------------------------------------------------------------

 

 

21.

Management Services Agreement dated March 1, 2014, by and between Prestige
Senior Living, L.L.C. and CHP Corvallis-West Hills OR Tenant Corp.

 

22.

Management Services Agreement dated as of March 28, 2014, by and between CHP
Legacy Ranch TX Tenant Corp. and Jerry Erwin Associates, Inc. (d/b/a JEA Senior
Living).

 

23.

Management Services Agreement dated April 21, 2014, by and between CHP
Watercrest at Bryan TX Tenant Corp. and RES ICD Management L.P.

 

24.

Management Services Agreement dated April 21, 2014, by and between CHP Isle at
Watercrest-Bryan TX Tenant Corp. and Jerry Erwin Associates, Inc.

 

25.

Management Services Agreement made as of May 5, 2014, by and between CHP Isle at
Watercrest-Mansfield TX Tenant Corp. and Integrated Senior Living, LLC

 

26.

Management Services Agreement dated as of June 30 2014, by and between CHP
Watercrest at Mansfield TX Tenant Corp. and RES ICD Management, L.P.

The following promissory notes were not filed as exhibits to this annual report
on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

1.

Promissory Note dated December 2, 2013, made by CHP Medford-Arbor Place OR
Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,625,282.00.

 

2.

Promissory Note dated December 2, 2013, made by CHP Beaverton OR Owner, LLC and
CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $9,686,032.00.

 

3.

Promissory Note dated December 2, 2013, made by CHP Billings MT Owner, LLC and
CHP Billings MT Tenant Corp. to The Prudential Insurance Company of America in
the principal amount of $20,634,027.00.

 

4.

Promissory Note dated December 2, 2013, made by CHP Boise ID Owner, LLC and CHP
Boise ID Tenant Corp. to The Prudential Insurance Company of America in the
principal amount of $22,026,026.00.

 

5.

Promissory Note dated December 2, 2013, made by CHP Tillamook-Five Rivers OR
Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $8,115,731.00.

 

6.

Promissory Note dated December 2, 2013, made by CHP Bend-High Desert OR Owner,
LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance Company
of America in the principal amount of $8,378,715.00.

 

7.

Promissory Note dated December 2, 2013, made by CHP Idaho Falls ID Owner, LLC
and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $18,843,689.00.

 

8.

Promissory Note dated December 2, 2013, made by CHP Salem-Orchard Heights OR
Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $12,954,716.00.

 

9.

Promissory Note dated December 2, 2013, made by CHP Tualatin-Riverwood OR Owner,
LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential Insurance
Company of America in the principal amount of $4,707,856.00.

 

10.

Promissory Note dated December 2, 2013, made by CHP Salem-Southern Hills OR
Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $7,873,017.00.

 

11.

Promissory Note dated December 2, 2013, made by CHP Sparks NV Owner, LLC and CHP
Sparks NV Tenant Corp. to The Prudential Insurance Company of America in the
principal amount of $24,974,323.00.

 

12.

Promissory Note dated February 3, 2014, made by CHP Vancouver-Bridgewood WA
Owner, LLC and CHP Vancouver-Bridgewood WA Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $13,774,226.00.

 

13.

Promissory Note dated February 3, 2014, made by CHP Longview-Monticello Park WA
Owner, LLC and CHP Longview-Monticello Park WA Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $19,218,858.00.

4

--------------------------------------------------------------------------------

 

 

14.

Promissory Note dated February 3, 2014, made by CHP Yelm-Rosemont WA Owner, LLC
and CHP Yelm-Rosemont WA Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $9,924,763.00.

 

15.

Promissory Note dated February 3, 2014, made by CHP Auburn Owner, LLC and CHP
Auburn WA Tenant Corp. to The Prudential Insurance Company of America in the
principal amount of $11,018,192.00

 

16.

Promissory Note dated December 2, 2013, made by CHP Gresham-Huntington Terrace
OR Owner, LLC and CHP Gresham-Huntington Terrace OR Tenant Corp. to The
Prudential Insurance Company of America in the principal amount of
$10,728,555.00

 

17.

Promissory Note dated March 3, 2014, made by CHP Corvallis-West Hills OR Owner,
LLC and CHP Corvallis-West Hills OR Tenant Corp. to The Prudential Insurance
Company of America in the principal amount of $9,187,000.00

The following loan agreements/mortgages were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

1.

Deed of Trust, Security Agreement and Fixture filing (Arbor Place – First) dated
December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP Medford-Arbor
Place OR Tenant Corp., to First American Title Insurance Company for the benefit
of The Prudential Insurance Company of America.

 

2.

Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills – First)
dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton OR
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

3.

Deed of Trust and Security Agreement (Billings – First) dated December 2, 2013,
by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to American
Title & Escrow for the benefit of The Prudential Insurance Company of America.

 

4.

Deed of Trust, Security Agreement and Fixture filing (Boise – First) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

5.

Deed of Trust, Security Agreement and Fixture filing (Five Rivers – First) dated
December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

6.

Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – First) dated
December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID Tenant
Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

7.

Deed of Trust, Security Agreement and Fixture filing (Riverwood – First) dated
December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

8.

Deed of Trust, Security Agreement and Fixture filing (Southern Hills – First)
dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and CHP
Salem-Southern Hills OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

9.

Deed of Trust and Security Agreement (Sparks – First) dated December 2, 2013, by
CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First American Title
Insurance Company for the benefit of The Prudential Insurance Company of
America.

 

10.

Deed of Trust, Security Agreement and Fixture filing (High Desert – First) dated
December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP Bend-High Desert
OR Tenant Corp., to First American Title Insurance Company for the benefit of
The Prudential Insurance Company of America.

 

11.

Deed of Trust, Security Agreement and Fixture filing (Orchard Heights - First)
dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and CHP
Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

12.

Deed of Trust, Security Agreement and Fixture filing (Arbor Place – Second)
dated December 2, 2013, by CHP Medford-Arbor Place OR Owner, LLC and CHP
Medford-Arbor Place OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

5

--------------------------------------------------------------------------------

 

 

13.

Deed of Trust, Security Agreement and Fixture filing (Beaverton Hills – Second)
dated December 2, 2013, by CHP Beaverton OR Owner, LLC and CHP Beaverton OR
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

14.

Deed of Trust and Security Agreement (Billings – Second) dated December 2, 2013,
by CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp., to American
Title & Escrow for the benefit of The Prudential Insurance Company of America.

 

15.

Deed of Trust, Security Agreement and Fixture filing (Boise – Second) dated
December 2, 2013, by CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp., to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

16.

Deed of Trust, Security Agreement and Fixture filing (Five Rivers – Second)
dated December 2, 2013, by CHP Tillamook-Five Rivers OR Owner, LLC and CHP
Tillamook-Five Rivers OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

17.

Deed of Trust, Security Agreement and Fixture filing (Idaho Falls – Second)
dated December 2, 2013, by CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID
Tenant Corp., to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

18.

Deed of Trust, Security Agreement and Fixture filing (Riverwood – Second) dated
December 2, 2013, by CHP Tualatin-Riverwood OR Owner, LLC and CHP
Tualatin-Riverwood OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

19.

Deed of Trust, Security Agreement and Fixture filing (Southern Hills – Second)
dated December 2, 2013, by CHP Salem-Southern Hills OR Owner, LLC and CHP
Salem-Southern Hills OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

20.

Deed of Trust and Security Agreement (Sparks – Second) dated December 2, 2013,
by CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp., to First American
Title Insurance Company for the benefit of The Prudential Insurance Company of
America.

 

21.

Deed of Trust, Security Agreement and Fixture filing (High Desert - Second)
dated December 2, 2013, by CHP Bend-High Desert OR Owner, LLC and CHP Bend-High
Desert OR Tenant Corp., to First American Title Insurance Company for the
benefit of The Prudential Insurance Company of America.

 

22.

Deed of Trust, Security Agreement and Fixture filing (Orchard Heights - Second)
dated December 2, 2013, by CHP Salem-Orchard Heights OR Owner, LLC and CHP
Salem-Orchard Heights OR Tenant Corp., to First American Title Insurance Company
for the benefit of The Prudential Insurance Company of America.

 

23.

Deed of Trust and Security Agreement With Fixture Filing (Bridgewood – First)
dated February 3, 2014, by CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp., to First American Title Insurance Company
of America for the benefit of The Prudential Insurance Company of America.

 

24.

Deed of Trust and Security Agreement With Fixture Filing (Monticello Park –
First) dated February 3, 2014, by CHP Longview-Monticello Park WA Owner, LLC and
CHP Longview-Monticello Park WA Tenant Corp., to First American Title Insurance
Company of America for the benefit of The Prudential Insurance Company of
America.

 

25.

Deed of Trust and Security Agreement With Fixture Filing (Rosemont – First)
dated February 3, 2014, by CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont
WA Tenant Corp., to First American Title Insurance Company of America for the
benefit of The Prudential Insurance Company of America.

 

26.

Deed of Trust and Security Agreement With Fixture Filing (Bridgewood – Second)
dated February 3, 2014, by CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp., to First American Title Insurance Company
of America for the benefit of The Prudential Insurance Company of America.

 

27.

Deed of Trust and Security Agreement With Fixture Filing (Monticello Park –
Second) dated February 3, 2014, by CHP Longview-Monticello Park WA Owner, LLC
and CHP Longview-Monticello Park WA Tenant Corp., to First American Title
Insurance Company of America for the benefit of The Prudential Insurance Company
of America.

6

--------------------------------------------------------------------------------

 

 

28.

Deed of Trust and Security Agreement With Fixture Filing (Rosemont – Second)
dated February 3, 2014, by CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont
WA Tenant Corp., to First American Title Insurance Company of America for the
benefit of The Prudential Insurance Company of America.

 

29.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
as of March 28, 2014, by CHP Springs TX Owner, LLC to Deborah Newman for the
benefit of KeyBank National Association.

 

30.

Mortgage, Assignment of Rents, Security Agreement and Fixture Filing (Park at
Plainfield) dated as of March 28, 2014, made by CHP Park at Plainfield IL Owner,
LLC for the benefit of KeyBank National Association.

 

31.

Amended and Restated Revolving Credit Agreement among CHP Partners, LP as
Borrower, KeyBank National Association as Administrative Agent and certain other
Lenders dated December 19, 2014.

 

32.

Revolving Promissory Note made by CHP Partners, LP in the principal amount of
$45,592,593 in favor of KeyBank National Association, dated December 19, 2014.

 

33.

Deed of Trust, Security Agreement and Fixture filing (Auburn – First) dated
February 3, 2014, by CHP Auburn Owner, LLC and CHP Auburn WA Tenant Corp. to
First American Title Insurance Company for the benefit of The Prudential
Insurance Company of America.

 

34.

Deed of Trust, Security Agreement and Fixture filing (Auburn – Second) dated
February 3, 2014, by CHP Auburn Owner, LLC and CHP Auburn WA Tenant Corp. to
First American Title Insurance. Company for the benefit of The Prudential
Insurance Company of America

 

35.

Deed of Trust, Security Agreement and Fixture filing (Huntington Terrace –
First) dated December 2, 2013, by CHP Gresham-Huntington Terrace OR Owner, LLC
and CHP Gresham-Huntington Terrace OR Tenant Corp., to First American Title
Insurance Company for the benefit of The Prudential Insurance Company of
America.

 

36.

Deed of Trust, Security Agreement and Fixture filing (Huntington Terrace –
Second) dated December 2, 2013, by CHP Gresham-Huntington Terrace OR Owner, LLC
and CHP Gresham-Huntington Terrace OR Tenant Corp., to First American Title
Insurance Company for the benefit of The Prudential Insurance Company of
America.

 

37.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture filing dated
as of February 28, 2014, made by CHP Isle at Cedar Ridge TX Owner, LLC to
Deborah Newman for the benefit of KeyBank National Association.

 

38.

Second Amended and Restated Loan Agreement dated as of March 3, 2014, among CHP
Gresham-Huntington Terrace OR Owner, LLC, CHP Gresham-Huntington Terrace OR
Tenant Corp., CHP Tualatin-Riverwood OR Owner, LLC, CHP Tualatin-Riverwood OR
Tenant Corp., CHP Beaverton OR Owner, LLC, CHP Beaverton OR Tenant Corp, CHP
Salem-Orchard Heights OR Owner, LLC, CHP Salem-Orchard Heights OR Tenant Corp.,
CHP Salem-Southern Hills OR Owner, LLC, CHP Salem-Southern Hills OR Tenant Corp,
CHP Medford-Arbor Place OR Owner, LLC, CHP Medford-Arbor Place OR Tenant Corp.,
CHP Bend-High Desert OR Owner, LLC, CHP Bend-High Desert OR Tenant Corp., CHP
Tillamook-Five Rivers OR Owner, LLC, CHP Tillamook-Five Rivers OR Tenant Corp.,
CHP Billings MT Owner, LLC, CHP Billings MT Tenant Corp., CHP Idaho Falls ID
Owner, LLC, CHP Idaho Falls ID Tenant Corp., CHP Boise ID Owner, LLC, CHP Boise
ID Tenant Corp., CHP Sparks NV Owner, LLC, CHP Sparks NV Tenant Corp., CHP
Vancouver-Bridgewood WA Owner, LLC, CHP Vancouver-Bridgewood WA Tenant Corp.,
CHP Auburn WA Owner, LLC, CHP Auburn WA Tenant Corp., CHP Yelm-Rosemont WA
Owner, LLC, and CHP Yelm-Rosemont WA Tenant Corp., CHP Longview-Monticello Park
WA Owner, LLC, CHP Longview-Monticello Park WA Tenant Corp., CHP Corvallis-West
Hills OR Owner, LLC, CHP Corvallis-West Hills OR Tenant Corp. and The Prudential
Insurance Company of America.

 

39.

Deed of Trust, Security Agreement and Fixture filing (West Hills – First) dated
March 3, 2014, by CHP Corvallis-West Hills OR Owner, LLC and CHP Corvallis-West
Hills OR Tenant Corp. to First American Title Insurance Company for the benefit
of The Prudential Insurance Company of America.

 

40.

Deed of Trust, Security Agreement and Fixture filing (West Hills – Second) dated
March 3, 2014, by CHP Corvallis-West Hills OR, LLC and CHP Corvallis-West Hills
OR Tenant Corp. to First American Title Insurance Company for the benefit of The
Prudential Insurance Company of America.

 

41.

Assumption Agreement effective as of June 30, 2014 by and among Waterview at
Mansfield Investors, L.P., CHP Watercrest at Mansfield TX Owner, LLC and U.S.
Bank National Association, as Trustee.

 

42.

Amendment to Multifamily Loan and Security Agreement dated as of June 30, 2014
by and between CHP Watercrest at Mansfield TX Owner, LLC and U.S. Bank National
Association, as Trustee.

7

--------------------------------------------------------------------------------

 

 

43.

Amendment to Multifamily Note dated as of June 30, 2014 by and between CHP
Watercrest at Mansfield TX Owner, LLC and U.S. Bank National Association, as
Trustee.

 

44.

Term Note made by CHP Partners, LP in the principal amount of $32,407.407 in
favor of KeyBank National Association, dated December 19, 2014.

 

45.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture filing dated
as of March 28, 2014, made by CHP Legacy Ranch TX Owner, LLC to Deborah Newman
for the benefit of KeyBank National Association.

 

46.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
as of April 21, 2014, made by CHP Watercrest at Bryan TX Owner, LLC in favor of
Deborah Newman, for the benefit of KeyBank National Association.

 

47.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
as of April 21, 2014, made by CHP Isle at Watercrest-Bryan TX Owner, LLC in
favor of Deborah Newman, for the benefit of KeyBank National Association.

 

48.

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing dated
as of May 5, 2014, by CHP Isle at Watercrest-Mansfield TX Owner, LLC in favor of
Debora Newman, for the benefit of KeyBank National Association.

The following recourse liabilities guaranties were not filed as exhibits to this
annual report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation
S-K.

 

1.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Medford-Arbor Place OR Owner, LLC and CHP Medford-Arbor
Place OR Tenant Corp.

 

2.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Beaverton OR Owner, LLC and CHP Beaverton OR Tenant Corp.

 

3.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Billings MT Owner, LLC and CHP Billings MT Tenant Corp.

 

4.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Boise ID Owner, LLC and CHP Boise ID Tenant Corp.

 

5.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tillamook-Five Rivers OR Owner, LLC and CHP Tillamook-Five
Rivers OR Tenant Corp.

 

6.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Bend-High Desert OR Owner, LLC and CHP Bend-High Desert OR
Tenant Corp.

 

7.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Idaho Falls ID Owner, LLC and CHP Idaho Falls ID Tenant
Corp.

 

8.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Orchard Heights OR Owner, LLC and CHP Salem-Orchard
Heights OR Tenant Corp.

 

9.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Tualatin-Riverwood OR Owner, LLC and CHP Tualatin-Riverwood
OR Tenant Corp.

 

10.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Salem-Southern Hills OR Owner, LLC and CHP Salem-Southern
Hills OR Tenant Corp.

 

11.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Sparks NV Owner, LLC and CHP Sparks NV Tenant Corp.

 

12.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp.

8

--------------------------------------------------------------------------------

 

 

13.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Longview-Monticello Park WA Owner, LLC and CHP
Longview-Monticello Park WA Tenant Corp.

 

14.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont WA Tenant
Corp.

 

15.

Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Auburn Owner, LLC and CHP Auburn WA Tenant Corp.

 

16.

Recourse Liabilities Guaranty executed December 2, 2013, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Gresham-Huntington Terrace OR Owner, LLC and CHP
Gresham-Huntington Terrace OR Tenant Corp.

 

17.

Recourse Liabilities Guaranty executed March 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of CHP Corvallis-West Hills OR Owner, LLC and CHP Corvallis-West
Hills OR Tenant Corp.

The following guaranty agreements have not been filed as exhibits to this annual
report on Form 10-K pursuant to Instruction 2 of Item 601 of Regulation S-K.

 

1.

Guaranty Agreement among the Guarantors and the Lenders referred to in the
Credit Agreement, dated December 19, 2014.

 

2.

Guaranty Agreement dated as of February 28, 2014, made by CHP Isle at Cedar
Ridge TX Owner, LLC in favor of the lenders referenced in the Credit Agreement.

 

3.

Guaranty Agreement dated as of March 28, 2014, made by CHP Legacy Ranch TX
Owner, LLC, CHP Springs TX Owner, LLC and CHP Park at Plainfield IL Owner, LLC
in favor of the lenders referred to in the Credit Agreement.

 

4.

Guaranty Agreement dated as of April 21, 2014, made by CHP Watercrest at Bryan
TX Owner, LLC and CHP Isle at Watercrest-Bryan Owner, LLC in favor of Lenders.

 

5.

Guaranty Agreement dated as of May 5, 2014, made by CHP Isle at
Watercrest-Mansfield TX Owner, LLC in favor of the Lenders.

 

6.

Guaranty effective as of June 30, 2014, made by CNL Healthcare Properties, Inc.
for the benefit of U.S. Bank National Association, as Trustee.

The following supplemental guaranty agreements have not been filed as exhibits
to this annual report on Form 10-K pursuant to Instruction 2 of Item 601 of
Regulation S-K.

 

1.

Supplemental Guaranty executed December 2, 2013, by CHP Medford-Arbor Place OR
Owner, LLC and CHP Medford-Arbor Place OR Tenant Corp. to The Prudential
Insurance Company of America.

 

2.

Supplemental Guaranty executed December 2, 2013, by CHP Beaverton OR Owner, LLC
and CHP Beaverton OR Tenant Corp. to The Prudential Insurance Company of
America.

 

3.

Supplemental Guaranty executed December 2, 2013, by CHP Tualatin-Riverwood OR
Owner, LLC and CHP Tualatin-Riverwood OR Tenant Corp. to The Prudential
Insurance Company of America.

 

4.

Supplemental Guaranty executed December 2, 2013, by CHP Billings MT Owner, LLC
and CHP Billings MT Tenant Corp. to The Prudential Insurance Company of America.

 

5.

Supplemental Guaranty executed December 2, 2013, by CHP Boise ID Owner, LLC and
CHP Boise ID Tenant Corp. to The Prudential Insurance Company of America.

 

6.

Supplemental Guaranty executed December 2, 2013, by CHP Tillamook-Five Rivers OR
Owner, LLC and CHP Tillamook-Five Rivers OR Tenant Corp. to The Prudential
Insurance Company of America.

 

7.

Supplemental Guaranty executed December 2, 2013, by CHP Bend-High Desert OR
Owner, LLC and CHP Bend-High Desert OR Tenant Corp. to The Prudential Insurance
Company of America.

 

8.

Supplemental Guaranty executed December 2, 2013, by CHP Idaho Falls ID Owner,
LLC and CHP Idaho Falls ID Tenant Corp. to The Prudential Insurance Company of
America.

 

9.

Supplemental Guaranty executed December 2, 2013, by CHP Salem-Orchard Heights OR
Owner, LLC and CHP Salem-Orchard Heights OR Tenant Corp. to The Prudential
Insurance Company of America.

 

10.

Supplemental Guaranty executed December 2, 2013, by CHP Salem-Southern Hills OR
Owner, LLC and CHP Salem-Southern Hills OR Tenant Corp. to The Prudential
Insurance Company of America.

9

--------------------------------------------------------------------------------

 

 

11.

Supplemental Guaranty executed December 2, 2013, by CHP Sparks NV Owner, LLC and
CHP Sparks NV Tenant Corp. to The Prudential Insurance Company of America.

 

12.

Supplemental Guaranty executed February 3, 2014, by CHP Vancouver-Bridgewood WA
Owner, LLC and CHP Vancouver-Bridgewood WA Tenant Corp. to The Prudential
Insurance Company of America.

 

13.

Supplemental Guaranty executed February 3, 2014, by CHP Longview-Monticello Park
WA Owner, LLC and CHP Longview-Monticello Park WA Tenant Corp. to The Prudential
Insurance Company of America.

 

14.

Supplemental Guaranty executed February 3, 2014, by CHP Yelm-Rosemont WA Owner,
LLC and CHP Yelm-Rosemont WA Tenant Corp. to The Prudential Insurance Company of
America.

 

15.

Supplemental Guaranty executed February 3, 2014, by CHP Auburn Owner, LLC and
CHP Auburn WA Tenant Corp. to The Prudential Insurance Company of America.

 

16.

Supplemental Guaranty executed December 2, 2013, by CHP Gresham-Huntington
Terrace OR Owner, LLC and CHP Gresham-Huntington Terrace OR Tenant Corp. to The
Prudential Insurance Company of America.

 

17.

Supplemental Guaranty executed March 3, 2014, by CHP Corvallis-West Hills OR
Owner, LLC and CHP Corvallis-West Hills OR Tenant Corp. to The Prudential
Insurance Company of America.

10